Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of group I, claims 1-30, in the reply filed on 11/17/2020 is acknowledged. Non-elected claims 31-43 are withdrawn from consideration.

The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, a thermionic converter, an inductive output tube, an ion thruster, an accelerator, an on-chip particle accelerator, a gridded tube, an amplifier and an electron gun, as cited in claims 8 and 20 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

The drawings are objected to because they do not show the thermionic converter or the inductive output tube or the ion thruster or the accelerator or the on-chip particle accelerator or the gridded tube or the amplifier or the electron gun.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Dworsky et al (USPN 6,225,761). 
As to claim 1, Dworsky et al disclose applicant’s claimed vacuum electronic device (Figs. 2, 3) including:
	a cathode (102);
	an anode (124);
	at least one focus grid (106, 109,111) disposed between the cathode and the anode, the at least one focus grid being physically disconnected from the cathode (by dielectric layer 103); and
	at least one acceleration grid (107) disposed between the cathode and the anode, the at least one acceleration grid being further disposed adjacent the at least one focus grid, the at least one acceleration grid being physically disconnected from the cathode (by dielectric layer 103).
	As to at least claim 1, the Examiner can also broadly interpret Dworsky et al’s disclosed element 106, 109 and element 107 as respectively acceleration grid and focus grid.

	As to claim 5, as shown in Figs. 2 and 3, Dworsky et al disclose at least one focus grid (106, 109, 111) and at least one acceleration grid (107) as physically disconnected from the anode (124).
	As to claim 6, as shown in Figs. 2 and 3, Dworsky et al disclose shape and/or size and/or distance from the anode and/or distance from the cathode being different between the focus grid and the acceleration grid.
As to claim 8, applicant is claiming the vacuum electronic device chosen from a thermionic converter, an inductive output tube, an ion thruster, an accelerator, an on-chip particle accelerator, a gridded tube, an amplifier or an electron gun. 
The limitation of thermionic converter or inductive output tube or ion thruster or accelerator or on-chip particle accelerator or gridded tube or amplifier or electron gun is not been given patentable weight because it is considered an intended used recitation of the vacuum electronic device.
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed .

Claims 1, 2, 5, 6, 8, 11, 12, are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Han al (USPgPub 2005/0258729).
As to claim 1, Han et al disclose a vacuum electronic device including:
	a cathode (112);
	an anode (122);
	at least one focus grid (140) disposed between the cathode and the anode, the at least one focus grid being physically disconnected from the cathode; and
	at least one acceleration grid (116) disposed between the cathode and the anode, the at least one acceleration grid being further disposed adjacent the at least one focus grid, the at least one acceleration grid being physically disconnected from the cathode.
As to claim 2, the Examiner interprets that the focus grid and the acceleration grid of Han et al’s vacuum electronic device being physically connected to the anode via at least peripheral spacing mechanism between 122 and 140.

As to claim 6, as shown in at least Figs. 1-4, 9, 10, 18, 19 etc., Han et al disclose shape and/or size and/or distance from the anode and/or distance from the cathode being different between the focus grid and the acceleration grid.
As to claim 8, applicant is claiming the vacuum electronic device chosen from a thermionic converter, an inductive output tube, an ion thruster, an accelerator, an on-chip particle accelerator, a gridded tube, an amplifier or an electron gun. 
The limitation of thermionic converter or inductive output tube or ion thruster or accelerator or on-chip particle accelerator or gridded tube or amplifier or electron gun is not been given patentable weight because it is considered an intended used recitation of the vacuum electronic device.
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.
As to claim 11, Han et al disclose material of the acceleration grid made of a metal (para. 0085).
As to claim 12, Han et al disclose material of the focusing grid made of a metal (para. 0084, 0097).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 7, 9-12 and 13-30 are rejected under 35 U.S.C. 103 as being unpatentable over Dworsky et al, as applied to claim 1.
As to claims 3 and 7, Dworsky et al do not disclose the focus grid and the acceleration grid physically connected to the anode by plurality of electrically insulating supports that connects to the anode, it would have been obvious to provide plural insulating supports for enhancing support between the anode and the focus grid and the acceleration grid.
As such applicant’s claimed plural insulating supports would have been obvious to one of ordinary skill in the art for enhancing support between the anode and the focus grid and the acceleration grid.
As to claims 4 and 9-12, although Dworsky et al do not disclose material of insulating supports, the focus grid, the 
	As to claims 13-24, claim 13 is substantially similar to that of claim 1 and therefore rejected for reasons set forth in the rejection of cam 1. 
As to claims 13, 25-27 and 28-30, Dworsky et al do not disclose the biasing of the focus grid and the acceleration grid relative to the cathode, as claimed by applicant.
	However, it would have been within the level of ordinary skill in the art to provide suitable voltage to the focus and acceleration grid for focusing and accelerating emitted beam from an emitter.
	In light of this, applicant’s claimed biasing of the focus grid and the acceleration grid relative to the cathode would have been obvious to one of ordinary skill in the art for focusing and accelerating emitted beam from an emitter.

Claims 3, 4, 7, 9, 10 and 13-30 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al, as applied to claim 1.

As such applicant’s claimed plural insulating supports would have been obvious to one of ordinary skill in the art for enhancing support between the anode and the focus grid and the acceleration grid.
As to claims 4, 9 and 10, although Han et al do not disclose material of insulating supports, the cathode and the anode, as claimed by applicant, the use of such claimed materials for the insulating supports, the cathode and the anode is well known to those and therefore would have been obvious to one of ordinary skill in the art.
As to claim 9, as mentioned earlier, although Han et al do not disclose material of insulating supports and the cathode, as claimed by applicant, the use of such claimed materials for the insulating supports, the focus grid, the acceleration grid, the cathode and the anode is well known to those and therefore would have been obvious to one of ordinary skill in the art.

As to claims 13, 25-27 and 28-30, Han et al do not disclose the biasing of the focus grid and the acceleration grid relative to the cathode, as claimed by applicant.
	However, it would have been within the level of ordinary skill in the art to provide suitable voltage to the focus and acceleration grid for focusing and accelerating emitted beam from an emitter.
	In light of this, applicant’s claimed biasing of the focus grid and the acceleration grid relative to the cathode would have been obvious to one of ordinary skill in the art for focusing and accelerating emitted beam from an emitter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHOK PATEL whose telephone number is (571)272-2456. The examiner can normally be reached on M-Th 8AM-3PM, 7PM-10PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 





/ASHOK PATEL/Primary Examiner, Art Unit 2879